DETAILED ACTION
This is on the merits of Application No. 17/447624, filed on 09/14/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious the limitations of claims 1, 12, and 14. Particularly in claim 1, a removable connection engaged between the drive feature and the stub shaft such that torque is transmittable through the removable connection during operation of the clutch assembly; and one or more perpendicular engagement features on the stub shaft configured to accept a tool to engage and disengage the removable connection, wherein at least one of the perpendicular engagement features is exposed to line-of-sight access from a location substantially perpendicular to an axis of rotation of the clutch pack. 
Particularly in claim 12, a removable connection engaged between the drive feature and the stub shaft such that torque is transmittable through the removable connection during operation of the clutch assembly; a perpendicular engagement feature on the stub shaft configured to accept a tool to engage and disengage the removable connection, wherein the perpendicular engagement feature is selected from the group consisting of a slot for a pin spanner wrench and a wrench flat, and wherein the perpendicular engagement feature is exposed to line-of-sight access from a location substantially perpendicular to an axis of rotation of the clutch pack; and a fan carried by the clutch pack. 
Particularly in claim 14, engaging a tool with one or more perpendicular access features on the fan clutch assembly from a location (L) with substantially perpendicular line-of-sight access from outside the engine compartment, wherein the location (L) extends through an axial gap that adjoins a stub shaft between the drive feature and the clutch pack; disconnecting a common unit that includes the stub shaft and a clutch pack from a drive feature that accepts a torque input to the fan clutch assembly to disengage a removable connection using the tool, wherein a journal bracket of the fan clutch assembly remains secured to a mounting location within the engine compartment when the common unit is disconnected from the drive feature, and wherein the drive feature is selected from the group consisting of a pulley, a sprocket, and a gear; performing a repair or replacement operation on at least one component of the fan clutch assembly while the common unit is disconnected from the drive feature and the removable connection is disengaged.
US 9086102, US 6838796, US 6109871, and US 6092638 (all cited in applicant’s IDS) each have engagement features parallel to the axis of rotation. It would not have been obvious to have modified these references to have perpendicular engagement features without improper hindsight reasoning. None of the art of record has the claimed perpendicular engagement features required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oachs et al (US 2013/0133198) discloses a universal adjustable fan clutch holding tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659